DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Alexander Franco 6/17/2021.
The application has been amended as follows:
	Claims 19 and 22 are cancelled.

Allowable Subject Matter
Claims 1-15, 17, and 18 are allowed.  

The following is a statement of reasons for allowing Claims 1-15, 17, and 18. 

Independent Claim 1 is distinguished from Finding et al. (US 20180253900 A1) in view of Hodge (US 20180276895 A1), Fallon (US 20180004481 A1), and Haligowski et al. (US 20170364843 A1) because of the combination of the limitations in the independent claim, particularly the limitations similar to “causing a textual transcription of the spoken words to be generated based on the audio data; processing the textual transcription to identify trigger words indicative of commencement of each step of the procedure; . . .  generating procedural workflow data including step data for each of the plurality of steps based on the video data, the audio data, and the textual transcription; and outputting the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611